OPINION
BY THE COURT:
This is an appeal from a judgment of the Municipal Court of Cincinnati, 'finding the appellant guilty of violating section 523-1 (al of the City Ordinances, making it unlawful to permit barber shops to be open for business of barber - ing during certain hours.
The ordinance is in all essential respects identical with the ordinances of the City of Zanesville, which was sustained in Wilson v Zanesville, 130 Oh St 286. On the authority of this case, the judgment is affirmed.
MATTHEWS, PJ., & ROSS, J., concur.